UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                           ____________

                                           No. 00-40322
                                           ____________


               UNITED STATES OF AMERICA,


                                               Plaintiff-Appellee,

               versus


               JOSE JESUS MENDOZA-OSEGUERA; GERARDO CASTILLO,


                                               Defendants-Appellants.



                           Appeals from the United States District Court
                               For the Southern District of Texas
                                  U.S.D.C. No. L-99-CR-276-1

                                          August 9, 2001

Before EMILIO M. GARZA, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Jose Jesus Mendoza-Oseguera (“Mendoza”) and Gerardo Castillo (“Castillo”) were convicted

of conspiracy to possess with intent to distribute more than five kilograms of cocaine in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(a), 846 and possession of more than five kilograms, that is,

approximately 492 pounds of cocaine, with intent to distribute in violation of 18 U.S.C. § 2 and 21


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
U.S.C. §§ 841(a)(1), (b)(1)(a). Each appeals his conviction and sentence. We affirm.

                                                   I

       Law enforcement personnel were aware that drug traffickers purchased supplies to package

drugs from a supply store in Laredo. While observing this store, two Laredo police officers witnessed

Mendoza ent er and later exit with two bags containing boxes. The officers decided to follow

Mendoza, which led them to a second building supply store. Following Mendoza into the store, the

officers passed Mendoza’s truck and noticed that the bags from the first supply store contained boxes

of “vacuum pack bags,” an item frequently used to package drugs. In the second store, Mendoza

went straight to the aisle containing duct tape. Mendoza purchased thirty rolls of duct tape, which

he paid for in cash from a large roll of money. This conduct amplified the officers’ suspicions that

drug trafficking was afoot. The officers then followed Mendoza from the second store to a residence

in Laredo. Upon reaching the residence, Mendoza carried the items inside. Believing the residence

was a “stash house” for drugs, the officers requested continuous surveillance of the residence, which

began between 11 a.m. and noon.

       Mendoza left the residence twice, the first time alone and the second time with his co-

defendant, Jose Antonio Zepeda-Martinez (“Zepeda”).1 Apart from Mendoza and Zepeda, no one

else was seen entering or exiting the house during the time the house was under surveillance.

Mendoza drove himself and Zepeda to an international bridge located between Mexico and the United

States. About four blocks from the bridge, Zepeda exited the truck and walked across the bridge.

Mendoza drove the truck across the bridge. The officers found this conduct to be consistent with

drug traffickers carrying large sums of money across the border, i.e., splitting the money between two


       1
               Zepeda pled guilty to count one.

                                                  -2-
persons who cross the border separately. A few hours later, the Customs Service informed the

officers that the truck Mendoza was driving re-entered the United States. The officers then resumed

their surveillance of Mendoza, following him to his apartment and later a truck stop. At the truck

stop, Mendoza conversed with a Hispanic male who Mendoza drove to a warehouse. After remaining

at the warehouse a short time, Mendoza left and drove back toward Mexico.

       The officers did not follow Mendoza into Mexico, but instead returned to the residence where

Mendoza had dropped off the packaging materials. Between 5:30 and 6 p.m., the officers knocked

on the door of the residence, but no one responded. That evening, the officers learned that the truck

Mendoza was driving had re-entered the United States. At approximately 7:45 p.m., Mendoza

returned to the residence with Zepeda. Mendoza was seen leaving the house only once to obtain

what appeared to be a cell phone from the truck. During this time, lights were on in the residence’s

third bedroom and the kitchen. The lights turned off at around 10 p.m. About an hour later, t he

officers again knocked on the door. Mendoza answered the knock and was greeted by the officers

who requested Mendoza’s permission to search the house for narcotics. Mendoza claimed that he

did not live at the house, and was merely visiting with friends and watching a movie. Mendoza

informed the police that he lived at another location, adding that there was a gun and ten thousand

dollars in cash at that location. When asked about his whereabouts earlier in the day, Mendoza

denied visiting either of the supply stores. Next, Castillo and Zepeda came to the door. The officers

requested that they grant oral and written permission to search the house. Both individuals provided

written permission, and Castillo also gave oral permission, stating that he lived elsewhere but

occasionally stayed at the residence.

       Upon searching the house, the officers found 221 bundles of cocaine (over 220 kilograms)


                                                -3-
in the third bedroom, as well as a prescription bottle with Castillo’s name on it in the closet of that

bedroom, four food saver sealers, a box of unused duct tape, two bags of boxes containing vacuum

pack bags, a box containing used duct tape, pieces of rope, pieces of canvas material, a utility knife,

cocaine wrappers, disposable gloves, a chair, and a fan. In the utility room, there were trash bags,

used wrappers, duct tape, a truck gas tank, tools, a box with bags, pinto bean sacks, a duffle bag, and

broken padlocks. The garage contained a truck, an empty truck gas tank, gas cans, cans of grease,

a roaster oven, and a roll of wrap. The following items were also obtained from the house: seven

cash receipts for rolls of duct tape, boxes of food saver bags, a razor knife, Mendoza’s phone

receipts, a magazine receipt bearing Mendoza’s name, a handwritten note signed by Mendoza, and

a Federal Express air bill and receipt listing Mendoza as the recipient.

       On this evidence and the testimony presented at trial, the jury convicted Mendoza and Castillo

of conspiracy and possession with intent to distribute cocaine. Mendoza was sentenced to 360

months’ imprisonment on each count to run concurrently, and five years’ supervised release on each

count to run concurrently. This sentence included a two level enhancement for obstruction of justice,

and a two level enhancement for acting as a leader or organizer in the commission of the offense.

Castillo received a sentence of 235 months’ imprisonment on each count to run concurrently, and five

years’ supervised release on each count to run concurrently. Castillo was denied a two level sentence

reduction for minimal participation.

                                                  II

       Mendoza and Castillo each argue that there was insufficient evidence to convict them of the

counts charged. We narrowly review sufficiency of the evidence claims, meaning “we will affirm if

a rational trier of fact could have found that the evidence established the essential elements of the


                                                 -4-
crime beyond a reasonable doubt.” United States v. Davis, 226 F.3d 346, 354 (5th Cir. 2000). “We

review all evidence and any inferences therefrom in the light most favorable to the government,” and

we do not weigh the evidence or make credibility determinations. United States v. Monroe, 178 F.3d

304, 307 (5th Cir. 1999). However, “[i]f the evidence . . . gives equal or nearly equal circumstantial

support to a theory of guilt and a theory of innocence, we must reverse the conviction, as under these

circumstances a reasonable jury must necessarily entertain a reasonable doubt.” United States v.

Ramos-Garcia, 184 F.3d 463, 465 (5th Cir. 1999).

       For the government to demonstrate that Mendoza and Castillo participated in “a narcotics

conspiracy, the government must prove beyond a reasonable doubt that (1) an agreement existed

between two or more persons to violate narcotics laws; (2) each alleged conspirator knew of the

conspiracy and intended to join it; and (3) each alleged conspirator voluntarily participated in the

conspiracy.” United States v. Crain, 33 F.3d 480, 485 (5th Cir. 1994) (citations omitted). The

elements of the charge need not be proved by direct evidence, rather “[t]he agreement, a defendant’s

guilty knowledge and a defendant’s participation in the conspiracy may all be inferred from ‘the

development and collocation of circumstances.’” United States v. Delagarza-Villarreal, 141 F.3d

133, 139 (5th Cir. 1997) (citations omitted).

       The elements of a violation of 21 U.S.C. § 841 are “(1) knowledge, (2) possession, and (3)

intent to distribute the controlled substance.” United States v. Delgado, — F.3d —, No. 99-50635,

2001 WL 716951, at *6 (5th Cir. June 26, 2001). Possession may be actual or constructive. See

United States v. Steen, 55 F.3d 1022, 1031 (5th Cir. 1995). “Constructive possession is defined as

ownership, dominion, or control over illegal drugs or dominion over the premises where drugs are

found. Either direct or circumstantial evidence can support a finding of possession.” Id. (internal


                                                 -5-
quotations and citations omitted) (emphasis in original).

       To obtain a conviction for aiding and abetting the possession of drugs “the government must

establish that the defendant became associated with, participated in, and in some way acted to further

the possession and distribution of the drugs.” Delgado, 2001 WL 716951, at *6. The government

need not prove “actual physical possession.” Id. Moreover, “‘18 U.S.C. § 2 does not define a

separate crime,’ but rather provides another means of convicting someone of the underlying offense.”

United States v. Sorrells, 145 F.3d 744, 752 (5th Cir. 1998) (citations omitted).

                                                   A

       Mendoza claims that his purchase of the packaging materials was legal, and that he delivered

the materials to Zepeda as a favor. He asserts that he did not exercise control over the house, that

he was only in the house for brief periods of time, and that there was no evidence that he knew of the

drugs. In short, Mendoza maintains that he was merely present in a location where drugs were

discovered, but was not involved with the drugs. According to Mendoza, none of the evidence

presented was sufficient to prove otherwise, and as a result, he avers that we must reverse his

convictions. We disagree.

       While “mere presence at the crime scene or close association with conspirators” by itself is

not sufficient for a jury to infer a defendant’s involvement in the conspiracy, “presence or association

is a factor that, along with other evidence, may be relied upon to find conspiratorial activity by the

defendant.” United States v. Gonzales, 121 F.3d 928, 935 (5th Cir. 1997) (internal quotations and

citations omitted). Here, the evidence presented, including the testimony of the officers conducting

the surveillance and search, shows that Mendoza was more than merely present or simply associating

with the members of the conspiracy. Mendoza purchased, in cash, large quantities of materials


                                                  -6-
commonly used to package drugs, carried these materials into the house the drugs were stored, and

later lied to the officers about the purchase of the materials. After dropping the packaging materials

off at the house, Mendoza left and returned to the house two times, suggesting that Mendoza came

and went from the residence at his pleasure. On the same day he purchased the packaging materials,

Mendoza traveled to Mexico twice, on one occasion following a pattern employed by drug traffickers

bringing large sums of money into Mexico, i.e., dropping his co-defendant off before the international

bridge and then crossing separately.

       Mendoza was present in the house for approximately three hours after he returned from his

second trip from Mexico. When the house was searched, officers found in various areas of the house

materials to package and conceal drugs, some of which were the materials Mendoza purchased earlier

in the day. Furthermore, in the third bedroom, which contained packaging materials, the police also

discovered over 220 kilograms of cocaine. The door to this bedroom was open when the officers

entered the house. Also, there was testimony that personal items belonging to Mendoza were found

in the house, e.g., Mendoza’s phone receipts, a magazine receipt bearing Mendoza’s name, a

handwritten note signed by Mendoza, and a Federal Express air bill and receipt listing Mendoza as

the recipient.2 This evidence was sufficient for the jury to find beyond a reasonable doubt the

elements of the possession and the conspiracy charges. See United States v. Onick, 889 F.2d 1425,

1430 (5th Cir. 1989) (the existence of the defendant’s receipts, papers, clothes, and prescription

bottles at the house where the drugs were located was sufficient evidence for the jury to find that the

defendant exercised dominion and control over the premises).


       2
               We do not discuss the evidence presented in the defendants’ cases-in-chief, as the
defendants moved for judgment of acquittal at the end of the government’s case-in-chief and the
court deferred ruling on that motion. See Fed. R. Crim. P. 29(b).

                                                 -7-
                                                    B

        Like Mendoza, Castillo claims that the jury lacked sufficient evidence to convict him of either

of the counts charged. Castillo also tenders a “mere presence” argument. While the evidence against

Castillo is less than that against Mendoza, it is enough for the jury to have found Castillo guilty of

the counts charged.

        Based on the surveillance o f the officers, Castillo was left alone for over seven hours in a

small, track house that contained over 220 kilograms of cocaine with a street value of up to $4.4

million. When officers knocked on the door of the house the first time, they received no answer.

However, a few hours later when the officers knocked again Castillo emerged and consented to the

search of the house. At this point, Castillo claimed that he did not live at the house, but admitted that

he stayed there occasionally. A search of the house revealed drug packaging materials in three areas

of the house. In the third bedroom, the door to which was open when the officers searched the

house, the officers found over 220 kilograms of cocaine. Further, the officers discovered a medicine

bottle with a label bearing Castillo’s name in the bedroom where the cocaine was stored. Finally, at

trial an officer, experienced in narcotics investigations, testified that this house was a stash house and

that drug traffickers do not reveal the location of, or allow admittance to, a stash house by persons

other than trusted members of the drug organization. See United States v. Martinez-Moncivais, 14

F.3d 1030, 1035 (5th Cir. 1994) (stating that “reasonable jurors could conclude that [a drug dealer]

would not entrust millions of dollars . . . of drugs to an unknowing, innocent [individual,]” as there

is a high risk that the individual would inform authorities or steal the drugs); United States v.

Martinez, 190 F.3d 670, 677 (5th Cir. 1999) (finding it reasonable to infer defendant’s knowledge

of drugs when, inter alia, defendant was entrusted to transport, alone, over one million dollars worth


                                                   -8-
of drugs). Reviewing the evidence in the light most favorable to the government, we believe a

reasonable jury could determine that Castillo was a member of the conspiracy.

         Furthermore, as we have previously acknowledged, “[o]ften, the evidence that supports a

conspiracy conviction also supports an aiding and abetting conviction.” Delgado, 2001 WL 716951,

at *6; see Gonzales, 121 F.3d at 936 (finding that the evidence presented supporting the defendant’s

conspiracy conviction was sufficient to affirm the defendant’s aiding and abetting charge). That

maxim rings true in this case. The evidence presented above makes out the elements of an aiding and

abetting charge, i.e., a reasonable jury could have concluded that Castillo’s presence at the house was

to watch over the drugs, thus, aiding in the possession and distribution of the cocaine. Accordingly,

we affirm Castillo’s convictions.

                                                   III

         Both Mendoza and Castillo contend that the district court erred in the admission of evidence.

Where a defendant has made a timely objection below, we review the district court’s evidentiary

rulings for abuse of discretion. See United States v. Buchanan, 70 F.3d 818, 832 (5th Cir. 1995).

Any abuse of discretion, if found, is reviewed for harmless error. See United States v. Moody, 903

F.2d 321, 326 (5th Cir. 1990). Where the defendant fails to object below, we review the evidentiary

ruling for plain error only. See United States v. Hernandez-Guevara, 162 F.3d 863, 870 (5th Cir.

1998).

                                                   A

         Mendoza asserts that the district court erred in allowing the government’s witnesses to testify

that Mendoza’s actions were consistent with drug t rafficking. We have previously held that “an

experienced narcotics agent may testify about the significance of certain conduct or methods of


                                                  -9-
operation to the drug distribution business, as such testimony is often helpful in assisting the trier of

fact understand the evidence.” United States v. Washington, 44 F.3d 1271, 1283 (5th Cir. 1995); see

United States v. Armendariz-Mata, 949 F.2d 151, 155 (5th Cir. 1991) (allowing an experienced drug

enforcement agent to testify as to the meaning of “code words” and the significance of the

defendant’s actions). The admission of the officers’ testimony as to the meaning of Mendoza’s actions

is not in error so long as it “was helpful and its relevance was not outweighed by the possibility of

unfair prejudice or confusion.” United States v. Garcia, 86 F.3d 394, 400 (5th Cir. 1996).

         The record reveals that the officers testifying as to the consistency of Mendoza’s actions

with drug trafficking were experienced in narcotics investigations. Through their experience they had

knowledge of the mode of operation of those involved in drug trafficking. Their testimony assisted

the jury in understanding the significance of Mendoza’s actions. See United States v. Garcia, 86 F.3d

394, 400 (5th Cir. 1996) (finding that the district court did not err in admitting agent’s testimony that

166.9 kilograms of cocaine was indicative of a large drug trafficking organization or that such an

organization used “car swaps,” and “stash houses” because the “average juror” may not be aware of

the import of this information); see also United States v. Griffith, 118 F.3d 318, 321 (5th Cir. 1997)

(allowing a DEA agent to testify as to the meaning of drug jargon because it was “a specialized body

of knowledge, familiar only to those wise in the ways of the drug trade, and therefore a fit for expert

testimony.”). Accordingly, the district court did not err in admitting this testimony.

        Mendoza contends that the jury heard about an uncharged offense, i.e., that marijuana was

present in the house. This contention is counterfactual. The record reflects that the court refused

to allow the government to inquire about a detergent box, found in the bathroom, that contained both

cocaine and marijuana.


                                                  -10-
       Mendoza also alleges that the government’s question as to whether he was selling contraband

clothing was more prejudicial than probative, making its admission erroneous under Fed. R. Evid.

403.   Mendoza did no t object to this question below. Thus, we review it for plain error only.

Mendoza testified on direct examination that he had come to Laredo to form a transportation

company and to sell clothing. Mendoza’s atto rney inquired into Mendoza’s clothing sales, asking

about the shipments, and the quality and brands of the clothing. Mendoza testified that he was selling

“Versace, Giorgio Armani, and Mossoni [sic]” clothing. This testimony was part of the defense’s

theory of the case that Mendoza had innocently come to Laredo for work and was just helping out

a friend when he purchased the rolls of tape and the vacuum seal bags, knowing nothing about what

his friend was doing inside the house. Mendoza testified that he was supporting himself by selling

this clothing while trying to form a transportation company, and that his girlfriend was helping him

sell the clothing. In answering the government’s question on cross-examination that his girlfriend

refused to help sell the clothing because it was contraband, Mendoza admitted that she refused to help

him because the clothing was not “original.” Hence, the government’s questions on cross-

examination referring to the clothing Mendoza soled as contraband were part of its attempt to

impeach the credibility of Mendoza’s testimony as to his purportedly lawful occupation in Laredo.

Thus, the government’s inquiries tended to show that Mendoza’s testimony on direct examination

was false and their admission was not erroneous.

       Mendo za co ntends that the cumulative effect of all of this evidence rendered his trial

fundamentally unfair. Because we find that the district court committed no error with respect to the

admission of any of the evidence to which Mendoza points, we find this claim unavailing. See United

States v. Loe, 248 F.3d 449, 465-66 (5th Cir. 2001) (rejecting the defendant’s claim that the


                                                -11-
cumulative effect of valid evidentiary rulings violated the defendant’s Sixth Amendment rights).

                                                    B

        Castillo asseverates that the district court erroneously admitted into evidence a prescription

bottle that has a label containing his name on it, which was found in the bedroom with the cocaine.

Castillo maintains that the label is hearsay. The Federal Rules of Evidence define hearsay as a

“statement, other than one made by the declarant while testifying at trial or hearing, offered in

evidence to prove the truth of the matter asserted.” Fed. R. Evid. 801(c). Where an out of court

statement is admitted for another purpose it is not hearsay. See United States v. Johnston, 127 F.3d

380, 394 (5th Cir. 1997). The government contends that the bottle was not offered to show

Castillo’s ownership of the bottle, but to infer that because o f its location Castillo had been in the

bedroom with the cocaine. Castillo responds that such an inference is only possible if admitted for

the truth of the matter asserted on the label, i.e., that it was Castillo’s prescription bottle.

        We encountered a similar hearsay question in United States v. Hernandez, 668 F.2d 824 (5th

Cir. Unit B 1982). In that case, the defendant argued that the trial court erred in admitting a gun

receipt into evidence. The receipt had been found in the boat’s cabin in which the customs agents

located drugs and guns. See id. at 825, 828. The defendant maintained that the receipt was offered

to prove the receipt’s assertion, i.e., that he had purchased the gun from a local gun shop. We

rejected that argument finding that the gun’s purchase, what the defendant paid for it, or even

whether he owned the gun were not at issue. See id. at 828. Instead, we found that the receipt was

introduced as a “circumstantial link” between the defendant and the contents of the cabin, and as

such, was not hearsay. See id. Likewise, in the case sub judice, whether Castillo actually owned the

bottle is not in issue. By virtue of his name being on the bottle, the government sought to infer that


                                                  -12-
Castillo had been in the room and knew of its contents. Accordingly, the evidence was not hearsay

and the court properly admitted it. See United States v. Arrington, 618 F.2d 1119, 1126 (5th Cir.

1980) (concluding that utility bills found at defendant’s residence were not offered to prove their

contents but to establish that the residence was in fact the defendant’s and thus the bills were not

hearsay).

                                                  IV

       Mendoza and Castillo appeal several of the district court’s sentencing decisions. We review

the district court’s application of the sentencing guidelines de novo. We review its findings of fact

for clear error. See United States v. McClatchy, 249 F.3d 348, 360 (5th Cir. 2001). A factual finding

is not clearly erroneous if it is plausible in light of the whole record. See United States v. Brown, 7

F.3d 1155, 1159 (5th Cir. 1993) (quotations and citation omitted).

                                                  A

       Mendoza challenges the district court’s sentence enhancement for his role as an organizer,

leader, manager, or supervisor pursuant to U.S.S.G. § 3B1.1(c). The district court’s determination

that Mendoza played such a role is a finding of fact. See United States v. Perez, 217 F.3d 323, 331

(5th Cir. 2000). Mendoza asserts only that there is “no sound basis” in the record for this conclusion.

Our review of the record reveals otherwise. Mendoza admitted he brought Castillo in from

California, he drove Castillo to the residence, and he purchased the packaging materials. Further,

Mendoza drove Zepeda to Nuevo Laredo and back. These acts tend to show authority over others

as well as participation in the planning of the offense. See United States v. Jobe, 101 F.3d 1046,

1065 (5th Cir. 1996) (“§ 3B1.1(c) requires that a defendant be the organizer or leader of at least one

other participant in the crime and that he assert control or influence over at least that one


                                                 -13-
participant.”); U.S.S.G. § 3B1.1 cmt. n. 4 (courts are to consider, inter alia, “the recruitment of

accomplices, . . . the degree of participation in planning and organizing the offense, . . . and the

degree of control and authority exercised over others” in determining whether this enhancement

applies). Thus, the record supports the district court’s finding that Mendoza played a supervisory

role and the district court did not commit clear error in applying this enhancement.

       Mendoza also contends that the district court erred in increasing his guideline sentence two

levels for obstruction of justice under U.S.S.G. § 3C1.1. Section 3C1.1 provides for a two level

increase where the defendant has “willfully obstructed or impeded, or attempted to obstruct or

impede, the administration of justice during the investigation, the prosecution, or sentencing of the

offense.” The district court’s determination that Mendoza willfully obstructed or attempted to

obstruct justice is a finding of fact. See United States v. Odiodio, 244 F.3d 398, 404 (5th Cir. 2001).

The application of this sentencing enhancement is required when the district court concludes that the

defendant has committed perjury. See United States v. Gonzalez, 163 F.3d 255, 263 (5th Cir. 1999).

Mendoza maintains, as with his challenge to the district court’s finding t hat he was a leader, that

there is “no sound basis” in the record for the district court’s conclusion. The district court found

that Mendoza came to Laredo to engage in drug trafficking and his testimony to the contrary was

perjury. Because Mendoza offered testimony that the jury necessarily disbelieved by virtue of its

guilty verdict, the district court did not clearly err in finding that Mendoza committed perjury.

                                                   B

       Castillo avers that the district court erred in denying his request for a reduction for his minimal

participation. U.S.S.G. § 3B1.2 provides that a defendant may have his offense level decreased by

four, if he is found to be a minimal participant or by two if he is found to be a minor participant. A


                                                  -14-
defendant bears the burden of demonstrating by a preponderance of the evidence that he is entitled

to a sentencing reduction under this section. See United States v. Brown, 54 F.3d 234, 241 (5th Cir.

1994). To show that he was a minor participant, the defendant must demonstrate that he is

“substantially less culpable” than the average participant. United States v. Garcia, 242 F.3d 593,

597-98 (5th Cir. 2001) quoting U.S.S.G. § 3B1.2 cmt. background.                The district court’s

determination that the defendant was not a minor or minimal participant is a finding of fact reviewed

for clear error. See id.

       Castillo maintains that he is entitled to such a reduction because he provided nothing

necessary or essential to the operation, instead he was merely present in the house with the cocaine

and the drug paraphernalia. While Castillo provides us with a litany of what his role was not in this

case, Castillo only addresses the fact that he was left alone for over seven hours with over 220

kilograms of cocaine, which had a street value of up to $4.4 million, by arguing that he was “merely

present in the house.” In convicting him, the jury rejected this argument. The district court

concluded, based on the evidence offered at trial, that Castillo was not entitled to such a reduction.

The record supports the district court’s assessment. Castillo was given access to the stash house,

something given only to trusted members of a drug trafficking organization. Further, as the only

person in the house, he was in essence left to watch over a large amount of cocaine for a significant

period of time, a role surely not peripheral to the advancement of the organization. See United States

v. Miranda, 238 F.3d 434, 446-47 (5th Cir. 2001) (“[I]n order to qualify as a minor participant, a

defendant must have been peripheral to the advancement of the illicit activity.”); see also United

States v. Zuniga, 18 F.3d 1254, 1261 (5th Cir. 1994) (denying a reduction for either minor or minimal

participation where the defendant was “entrusted with four ounces of heroin and she arranged to be


                                                -15-
available at the apartment to receive the cooperating individual’s telephone call and to complete the

actual delivery.”); United States v. Mena-Robles, 4 F.3d 1026, 1038 (1st Cir. 2001) (defendant was

not a minimal participant because “[i]n his role as a guard for the money, [the defendant] occupied

a position integral to the completion of the deal.”). Therefore, the district court did not err in

declining to grant Castillo this reduction.

                                                 V

       For the foregoing reasons, we AFFIRM both Mendoza’s and Castillo’s convictions and

sentences.




                                                -16-